908 F.2d 967Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald Robert MORABITO, Petitioner-Appellant,v.US PAROLE COMMISSION, Respondent-Appellee.
No. 89-6901.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 2, 1990.Decided:  June 21, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (C/A No. 88-1322-AM).
Donald Robert Morabito, appellant pro se.
Paula Pugh Newett, Office of the United States Attorney, Alexandria, Va., for appellee.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL and CHAPMAN, Circuit Judges, and HARRISON L. WINTER,* Senior Circuit Judge.
PER CURIAM:


1
Donald Robert Morabito appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2241.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm* on the reasoning of the district court.  Morabito v. US Parole Commission, C/A No. 88-1322-AM (E.D.Va. Oct. 31, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Judge Winter participated in the consideration of this case but died prior to the time the decision was filed.  The decision is filed by a quorum of the panel.  28 U.S.C. Sec. 46(d)


*
 We have conducted expedited review at Morabito's request.  We have fully considered all submitted materials in our disposition